DETAILED ACTION
Upon reconsideration, the indication of allowability of claims 5-9 is hereby withdrawn.  Reasons for rejecting all claims are discussed herein below.  Any inconvenience caused by this decision is deeply regretted.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeno (US 2011/0039095)1
 	Claims 1 -2: Maeno teaches carbon nanotube (“CNT”) aggregate which aggregate forms a sheet like shape (Maeno, para. 0071 -0073).  The aggregate has a ratio B/A of 0.8 to 1.2 wherein B represents the differential surface energy at 250°C and A represents the surface free energy at room temperature (i.e. 25°C) (Maeno, para. 0093-0094). Thus the B/A ratio taught by Maeno is equivalent to the claimed ratio value of 0.3 to 5. With regards to the claimed feature of non-aligned portion in the nanotube aggregate, the nanotube is grown by a carbon source including an ethylene (Maeno, para. 0141). Therefore, at least a non-aligned portion existed in the carbon nanotube aggregate. This factual phenomenon is admitted by Applicant as disclosed in the instant specification at paragraph 0060.  With regards to the ratio thickness of 0.1 to 40% of the non-aligned portion, it is deemed inherently formed by Maeno method  for the following reasons.   As stated in the instant specification, “the formation of the non-aligned portion may be controlled by the composition of the mixed gas” (para. 0061), and “the formation of the non-aligned portion may be controlled by conditions for the reaction temperature-maintaining step” (para. 0063).  Here, Maeno method comprises (1) controlling the aggregate formation with a mixed gas (i.e. helium and hydrogen) at a ratio (105/80sccm) (Maeno, Examples 1 and 2); and (2) maintaining the reaction temperature at 765oC for 20 to 30 minutes (Maeno, Examples 1 and 2), all of these conditions are exactly same as the conditions described in Examples 1-2 of the instant specification.  Therefore, it is necessarily inherent that the Maeno CNT aggregate is in a sheet form and comprises non-aligned portion within the thickness ratio range of 0.1 to 40% as claimed.  
 	Claims 3-4: Because the carbon nanotube aggregate of Maeno has the same properties as claimed (see claims 1-2 above), it is expected that the carbon nanotube aggregate of Maeno is suitable to be used for a fixing jig for transportation.
	Claims 5-7 and 9:  As stated in the rejection to claims 1-2 above, Maeno’s Examples 1-2 describe the same process conditions as described in the Examples 1-2 of the instant specification; therefore, it is expected that the CNT aggregate of Maeno possesses the same properties recited in instant claims 5-7 and 9.

Response to Arguments
Applicant argues that Maeno does not teach non-aligned portion of the aggregate.  Although Maeno does not recognize or describe the aggregate as having a non-aligned portion, the non-aligned portion is inherently formed due to: (1) the use of ethylene as the carbon source, (2) the use of mixed gas, and (3) the maintaining of reaction temperature.  As stated in the instant specification, “the non-aligned portion is formed by using ethylene as the carbon source” (para. 0060), “the formation of the non-aligned portion may be controlled by the composition of the mixed gas” (para. 0061), and “the formation of the non-aligned portion may be controlled by conditions for the oC for 20 to 30 minutes (Maeno, Examples 1 and 2), all of these conditions are exactly same as the conditions described in Examples 1-2 of the instant specification.  Therefore, contrary to Applicant’s contention, Maeno CNT aggregate is in a sheet form and comprises non-aligned portion within the thickness ratio range of 0.1 to 40% as claimed.  

Conclusion
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive for the reasons discussed above.
THIS ACTION IS MADE FINAL.  The Action is final because the amended feature was not presented before the issuance of the non-final rejection mailed October 5, 2020.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

May 20, 2021



/HOA (Holly) LE/Primary Examiner, Art Unit 1788